Citation Nr: 0632773	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for United States Department 
of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied legal entitlement to VA benefits.

The appellant presented testimony at a personal hearing 
before the undersigned Veterans Law Judge in June 2005.  A 
transcript of that hearing has been placed in the claims 
folder. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service by the appellant have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2003; a 
rating decision in December 2003; and a statement of the case 
in February 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in July 2004. 
 
All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.

In addition, this case hinges upon the threshold 
determination as to whether the appellant has recognized 
service to be considered a "veteran," and in this regard the 
service department has verified that he does not have the 
requisite service.  The appellant has not achieved predicate 
status as a veteran under the law.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
notice provisions of 38 U.S.C.A. § 5103 have no effect on an 
appeal where the law, and not the underlying facts or the 
development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Nonetheless, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

The appellant challenges the December 2003 RO determination 
that he did not have qualifying military service for basic 
eligibility to VA benefits.  The appellant contends that he 
is eligible for VA nonservice-connected pension benefits by 
virtue of alleged service in D Company, 1st Battalion, of the 
1st Tarlac Regiment of the Commonwealth of the Philippines 
Army during World War II.

In support of his claim, the appellant has submitted two 
copies of AGNR2, certification from the Office of the 
Adjutant General of the Armed Forces of the Philippines dated 
May 30, 1996, and October 10, 2003, which purport to verify 
his alleged service.  The May 1996 AGNR2 shows service as a 
member of the recognized guerrillas from June 1, 1945, to 
August 23, 1945.  The October 2003 AGNR2 shows service as a 
member of the recognized guerrillas from August 15, 1943, to 
August 23, 1945.  He also submitted a copy of AGO Form 23, 
Affidavit for Philippine Army Personnel, dated in August 1945 
showing service from August 15, 1943, to July 31, 1945, with 
no wounds sustained.  His claim form shows service from 
August 15, 1943, to April 15, 1946.  

During his June 2005 hearing before the undersigned, the 
appellant indicated that he wanted to be compensated for all 
his hardship during the war and pension.  He was claiming 
nonservice connected disability benefits.  In addition, in 
his claim and at his hearing the appellant indicated that he 
was receiving a monthly military benefit from the Philippines 
Veterans Affairs Office based on his service during World War 
II.  He denied suffering any diseases or incurring any wounds 
when he was in service.  He denied using any other name.  He 
stated that he was inducted into service on August 15, 1943, 
and was processed on August 23, 1945.  He served as a guard 
over the camp and engaged in combat with the Japanese. 

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2006).

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (2006).  However, such service must be 
certified as qualifying by appropriate United States military 
authority.  38 C.F.R. § 3.203 (2006).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 2002).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b)-(d) (2006).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40. 

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as guerrilla.  38 C.F.R. §§ 3.40, 3.41.

Philippine veterans are not eligible for veterans benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F. 3d 747, 749 
(Fed. Cir. 1997).  A service department determination as to 
an individual's service shall be binding and conclusive on 
VA.  VA does not have the authority to alter the findings of 
the service department.  Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board further notes, that in this case, even if the 
service department were to provide verification of the 
appellant's claimed recognized guerrilla service, under 38 
U.S.C. § 107(a), such service falls into the service period 
that has been deemed not to be active military service for 
the purpose of establishing entitlement to VA pension 
benefits, and therefore his service would not entitle him to 
nonservice-connected pension benefits.  There would be no 
legal basis on which the appellant's claim for nonservice-
connected pension benefits could be based. 

The Board notes that the copies of a certificate and 
affidavit submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate United States service department, but rather 
documents from the Philippine government.  Therefore, those 
documents may not be accepted by the Board as verification of 
service for the purpose of receiving VA benefits.  

In the instant case, because the appellant did not submit 
service information meeting the criteria of 38 C.F.R. § 
3.203(a), the RO requested verification of the appellant's 
claimed military service from the National Personnel Records 
Center (NPRC).  

In June 2004, the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

As noted above, a service department determination as to 
whether an individual had qualifying service is binding on 
VA.  The appellant has not submitted any additional 
information that would warrant an additional request for 
verification.

Under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro v. Brown, 2 Vet. App. 530, 532 (1992); see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  Once verification is 
sought and a negative response is received, section 3.203(a) 
has no further application.  That result obtains regardless 
of whether the appellant submits any documents before the 
search.  The Board notes that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  We note that recognition of his service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

In short, based upon the record in this case, the Board 
concludes that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he is not considered a veteran for the purpose of 
establishing basic eligibility to VA benefits.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the Board finds that the 
appellant's claim for entitlement to basic eligibility for VA 
benefits must be denied as a matter of law.


ORDER

Basic eligibility for VA benefits is denied.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


